Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Yosender Antonio Maldonado-Rojas,                     Appeal from the 8th District Court of
 Appellant                                             Hopkins County, Texas (Tr. Ct. No.
                                                       1927026). Memorandum Opinion delivered
 No. 06-19-00184-CR         v.                         by Justice Burgess, Chief Justice Morriss
                                                       and Justice Stevens participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Yosender Antonio Maldonado-Rojas, has adequately indicated
his inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED OCTOBER 11, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk